COURT OF APPEALS OF VIRGINIA


              Present: Judge Petty, Senior Judge Annunziata and Retired Judge Coleman∗
UNPUBLISHED



              CRYSTAL MARIE LEWIS
                                                                                      MEMORANDUM OPINION ∗∗
              v.     Record No. 0670-12-3                                                   PER CURIAM
                                                                                          JANUARY 8, 2013
              PULASKI COUNTY
               DEPARTMENT OF SOCIAL SERVICES


                                    FROM THE CIRCUIT COURT OF PULASKI COUNTY
                                                J. Colin Campbell, Judge

                               (Roy David Warburton; Warburton Law Offices, on brief), for
                               appellant. Appellant submitting on brief.

                               (Clifford L. Harrison; Suzanne Bowen, Guardian ad litem for the
                               infant child; Harrison & Turk, P.C., on brief), for appellee.
                               Appellee and Guardian ad litem submitting on brief.


                     Crystal Marie Lewis (hereinafter “mother”) appeals the termination of her residual

              parental rights to her daughter K.L. Mother asserts the evidence was insufficient to support the

              trial court’s decision on a number of grounds.

                     The record does not contain a transcript of the trial proceedings. A written statement of

              facts is in the record; however, it was not timely filed. In Proctor v. Town of Colonial Beach, 15
Va. App. 608, 425 S.E.2d 818 (1993) (en banc), we set forth the obligations of litigants and trial

              judges concerning the filing and handling of a written statement of facts. We stated:

                               Rule 5A:8(c) states that a written statement becomes a part of the
                               record when (1) it is filed in the office of the clerk of the trial court
                               within fifty-five days after entry of judgment, (2) a copy of the
                               statement is mailed or delivered to opposing counsel along with a

                     ∗
                       Retired Judge Coleman took part in the consideration of this case by designation
              pursuant to Code § 17.1-400(D).
                     ∗∗
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
               notice that the statement will be presented to the trial judge
               between fifteen and twenty days after filing, and (3) the trial judge
               signs the statement and the signed statement is filed in the office of
               the clerk.

Id. at 610, 425 S.E.2d at 819 (footnote omitted).

       The final order terminating mother’s parental rights was entered on March 23, 2012.

Mother failed to comply with element (1) of Rule 5A:8(c) because she did not file a statement of

facts within fifty-five days after that date. Accordingly, mother has not established prima facie

compliance with Rule 5A:8(c)(1).

       Because mother “has not established prima facie compliance, we hold that a remand for

compliance by the trial judge is inappropriate. Consequently, the statement of facts is not ‘a part

of the record.’” Clary v. Clary, 15 Va. App. 598, 600, 425 S.E.2d 821, 822 (1993) (en banc)

(quoting Mayhood v. Mayhood, 4 Va. App. 365, 369, 358 S.E.2d 182, 184 (1987)).

       In light of our determination that the statement of facts is not a part of the record, we

must consider whether a transcript or statement of facts is indispensable to a determination of the

assignments of error on appeal. See Anderson v. Commonwealth, 13 Va. App. 506, 508-09, 413
S.E.2d 75, 76-77 (1992); Turner v. Commonwealth, 2 Va. App. 96, 99-100, 341 S.E.2d 400, 402

(1986). The trial court terminated mother’s parental rights pursuant to Code § 16.1-283(C)(2).

Mother presents three assignments of error on appeal:

       1. The trial court erred by ignoring the undisputed evidence that the parental bond was

strong, appropriate, and facilitated by the Department in concluding that the mother had not

remedied the conditions leading to removal.

       2. The trial court erred by concluding a serious threat to the child when the record is

without evidence to support that conclusion.

       3. The trial court erred in its conclusion that numerous instances of drug abstinence were

outweighed by two instances of negative behavior.
                                                -2-
        We conclude that a timely-filed transcript or written statement of facts is indispensable to

a determination of these assignments of error. We further conclude that this defect is significant.

See Jay v. Commonwealth, 275 Va. 510, 520, 659 S.E.2d 311, 317 (2008). Accordingly, we

affirm the trial court’s decision.

                                                                                          Affirmed.




                                                -3-